DETAILED ACTION
Election/Restrictions
Claims 1 – 14 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15 – 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 4, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claims 1 – 26 are objected to because of the following informalities:  
Claims 1 and 15 include the limitation “a gate contact (114)(G)” in several lines. The term “(G)” should be removed from the claims. There is no reference figure “G” in the drawings and the meaning of “(G)” cannot readily be ascertained from the claims.
Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not teach or reasonably suggest a semiconductor component as recited in claim 1 and particularly including “a second field plate (126), having a first side (126a) and a second side (126b), the first side (126a) of the first field plate (126) being closer to the second side (114b) of the gate contact (114) (G) than the second side (126b), wherein the first field plate (124) is closer to the doped III-V layer (108) than the second field plate (126) and the first side (114a) and the second side (114b) of the gate contact (114) (G).”
The prior art of record does not teach or reasonably suggest a method for forming a semiconductor component as recited in claim 15 and particularly including the steps of “after forming the first field plate (124), directly forming a gate contact (114) (G) on the doped III-V layer (108), the gate contact (114) having a first side (114a) and a second side (114b) both away from the doped III-V layer (108), the first side (124a) of the first field plate (124) being closer to the second side (114b) of the gate contact (114) (G) than the second side (124b); and after forming the gate contact (114), forming a second field plate (126) having a first side (126a) and a second side (126b), the first side (126a) being closer to the second side (114b) of the gate contact (114) (G) than the second side (126b).”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to the claims noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814